Exhibit 10.4.59

Employment Agreement Amendment No. 2

This Employment Agreement Amendment No. 2 (this “Amendment”) is made
September 12, 2013 between Harris Interactive Inc., a Delaware corporation (the
“Company”), and Todd Myers (“Executive”).

This Amendment amends the Employment Agreement made between the Company and
Executive effective as of March 27, 2012, as amended by Employment Agreement
Amendment No. 1 dated September 20, 2012 (collectively, the “Employment
Agreement”). All terms of the Employment Agreement, except as amended hereby,
remain in full force and effect. Capitalized terms not otherwise defined herein
shall have the meanings given to them in the Employment Agreement.

1. Section 3.1 of the Employment Agreement is hereby amended to read in its
entirety as follows:

3.1 Base Compensation. As compensation for Executive’s services, Company shall
pay to Executive base compensation in the form of salary (“Base Compensation”)
in the amount of $275,000 per annum; provided, however, if the Company’s U.S.
business achieves ninety-five percent (95%) of its revenue and adjusted EBITDA
(EBITDA adjusted to remove the effect of non-cash stock-based compensation
expense and restructuring and other charges) targets for the period commencing
on July 1, 2013 and ending on December 31, 2013, subject, in the case of the
adjusted EBITDA target, to adjustment for any extraordinary and non-recurring
items as determined by the Compensation Committee of the Board of Directors of
the Company (the “Board”), then Executive’s Base Compensation shall increase to
$300,000 following completion of the Company’s internal financial close process
for the quarter ending December 31, 2013, with retroactive effect to January 1,
2014. Base Compensation shall be payable in periodic installments in accordance
with the Company’s regular payroll practices for its executive personnel at the
time of payment, but in no event less frequently than monthly. The Compensation
Committee of the Board shall review Base Compensation periodically for the
purpose of determining, in its sole discretion, whether Base Compensation should
be increased but not decreased; provided, however, in connection with a general
decrease in base compensation for its other executive officers, Executive’s Base
Compensation may be decreased in the same proportions as contemporaneous
decreases in base compensation for other executive officers provided that
Executive’s Base Compensation shall never be less than the amount that is 5%
less than the highest amount of annual Base Compensation paid to him during the
term of this Agreement and shall never be less than $275,000.

2. Section 3.2 of the Employment Agreement is hereby amended to read in its
entirety as follows:

 

1



--------------------------------------------------------------------------------

3.2 Performance Bonus. As additional cash compensation for the services rendered
by Executive to Company, Executive shall be eligible to receive a target annual
performance bonus as part of the Corporate Bonus Plan (“Performance Bonus”) of
60% of Base Compensation (the “Target Performance Bonus”), payable in full at
the same time as payment of other executive bonuses by the Company in accordance
with the terms of the Corporate Bonus Plan. The Performance Bonus award criteria
and amount shall be those established on an annual basis by the Compensation
Committee of the Board. In the event of a Change in Control, for the fiscal year
in which the Change in Control occurs, Executive shall receive, as a minimum
guaranteed bonus, a prorated Target Performance Bonus for the partial-year
period prior to the Change in Control, based on achievement of the financial
metric(s) as then in effect for calculation of Executive’s Performance Bonus for
the fiscal year (for example, net earnings, revenues, or other metrics as
applicable, but not including individual management objectives), multiplied by a
fraction, the numerator of which is the number of days elapsed in the fiscal
year prior to the Change in Control and the denominator of which is 365, payable
in full on the last day of the fiscal year if the Termination Date has not
occurred prior to such date; provided, however, if the financial metric(s) as
then in effect for calculation of Executive’s Performance Bonus are achieved
through the end of the quarter in the fiscal year in which the Change in Control
occurs, as budgeted on a quarterly basis but calculated on a cumulative basis,
Executive shall receive the Target Performance Bonus as a guaranteed bonus,
payable in full on the last day of the fiscal year if the Termination Date has
not occurred prior to such date.

3. A new Section 3.11 is hereby added to the Employment Agreement to read as
follows:

3.11 Potential Restricted Stock Award. If (a) the Company achieves its U.S.
revenue and adjusted EBITDA (EBITDA adjusted to remove the effect of non-cash
stock-based compensation expense and restructuring and other charges) targets
for the fiscal year ending June 30, 2014, subject, in the case of the adjusted
EBITDA target, to adjustment for any extraordinary and non-recurring items as
determined by the Compensation Committee of the Board, and (b) the Termination
Date has not occurred prior to the date that the Company files with the
Securities and Exchange Commission its Annual Report on Form 10-K for the fiscal
year ending June 30, 2014 (the “Form 10-K”), Executive shall receive an equity
award of 25,000 restricted Shares (the “Restricted Shares”) on or about the date
that the Company files the Form 10-K, which shall be immediately vested on the
date of issuance. Notwithstanding the foregoing, if there is a Change in Control
on or prior to June 30, 2014, then the equity award shall be converted into a
guaranteed cash bonus in an amount equal to 25,000 multiplied by the price per
share paid by the acquirer in the Change in Control transaction, payable on
June 30, 2014 if the Termination Date has not occurred prior to such date;
provided, however, if Executive’s employment is terminated by Company (or a
successor in interest of Company) without Cause (as defined herein) or Executive
terminates his employment for Good Reason (as defined herein) on or prior to
June 30, 2014, then such amount shall be paid to Executive in full within thirty
(30) days after the Termination Date.

4. Section 4.1(d) of the Employment Agreement is hereby amended to read in its
entirety as follows:

 

2



--------------------------------------------------------------------------------

(d) “Partial Period Performance Bonus Obligations” shall mean, for the fiscal
year in which the Termination Date occurs, a prorated Target Performance Bonus
for the partial-year period ending on the Termination Date, based on achievement
of the financial metric(s) as then in effect for calculation of Executive’s
Performance Bonus for the fiscal year (for example, net earnings, revenues, or
other metrics as applicable, but not including individual management
objectives), multiplied by a fraction, the numerator of which is the number of
days elapsed in the fiscal year prior to the Termination Date and the
denominator of which is 365; provided, however, if (i) there is a Change in
Control and (ii) the financial metric(s) as then in effect for calculation of
Executive’s Performance Bonus are achieved through the end of the quarter in the
fiscal year in which the Change in Control occurs, as budgeted on a quarterly
basis but calculated on a cumulative basis, then “Partial Period Performance
Bonus Obligations” shall mean, for the fiscal year in which the Termination Date
occurs, the Target Performance Bonus if the Termination Date occurs within the
same fiscal year as the Change in Control.

5. Section 4.5(a) of the Employment Agreement is hereby amended to read in its
entirety as follows:

(a) Company and Executive each reserve the right to terminate Executive’s
employment at any time. If a Termination Date occurs due to the Company
terminating Executive without Cause or Executive terminating for Good Reason,
then the Company or its successor shall have no further obligations under this
Agreement except that the Company or its successor shall pay to Executive the
amounts shown in Sections 3.11 and 4.5(c).

IN WITNESS WHEREOF, this Amendment has been executed and delivered as of the
date first above written.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

HARRIS INTERACTIVE INC.

 

By: 

 

/s/ Howard Shecter

 

Howard Shecter

 

Chairman of the Board

By: 

 

/s/ Al Angrisani                    

 

Al Angrisani

 

President and Chief Executive Officer

/s/ Todd Myers                            

TODD MYERS

 

4